Citation Nr: 1825774	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-41 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was filed in April 2014, a statement of the case was issued in September 2014, and a substantive appeal was received in November 2014.  

The Veteran testified at a Board hearing in May 2017; the transcript is of record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has an acquired psychiatric disability due to his in-service experiences.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at, 495-97, overruled on other grounds by Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1336-37.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience; lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual (DSM-IV/V).  

The Veteran's DD Form 214s reflect that the Veteran had active service in the United States Navy from July 1983 to July 2003.  His primary specialty was hospital corpsman and field medical service technician.  The Veteran is in receipt of several decorations/medals, including the Southwest Asia Service Medal.  

A March 2012 VA examination reflects the Veteran's report of mental health symptoms for "years" beginning in about 1992-1993.  He reported being in a difficult marriage and having problems at home.  He reported a history of low mood, anhedonia, anxiety, and suicidal ideation.  During service, he witnessed several casualties while working at a hospital and he experienced other stressful encounters.  The examiner stated that the Veteran has symptoms of PTSD but does not meet the full criteria for the diagnosis.  He meets the criteria for major depressive disorder, recurrent and the Veteran is currently in treatment for this diagnosis.  The examiner opined that his depressive disorder is at least as likely as not related to his experiences during his military service.  He had onset of symptoms shortly after his service in the Gulf War.  

The Veteran testified that he retired as a Chief Hospital Corpsman and he spent most of his days in hospitals, medical clinics, and dealing with Marines.  He self-treated his mental health issues because he did not want to affect his career progression.  05/05/2017 Hearing Transcript at 3.  He testified that he only sought marriage counseling with his first wife during service.  Id. at 4.  He testified that he did not initially claim a mental health disability when he got out of service because he did not think it was a major problem, but stated that it had gotten worse over the last five to six years.  Id.  He testified that during service he dealt with friends and service members being injured, killed, and committing suicide.  While overseas during Desert Storm, he was part of a surgical support company so he dealt with injuries and death.  Id. at 5-7.  

While acknowledging that PTSD has not been diagnosed, a diagnosis of major depressive disorder has been made based on the Veteran's reported credible stressors.  Based on the diagnosis and opinion of the VA examiner, rendered in consideration of the Veteran's claimed credible stressors related to his in-service experiences in Southwest Asia, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include major depressive disorder.  38 C.F.R. § 3.303(a).  The Board finds the criteria under § 3.303(a) have been meet with evidence of current psychiatric disorder(s), evidence of in-service event(s), and an opinion from a competent medical professional relating the first two elements to each other.


ORDER

Service connection for an acquired psychiatric disability is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


